The plaintiff in error, hereinafter called the defendant, was convicted of obtaining one car of hay of the value of $106.44, by means of and by the use of one certain false and bogus check, and was sentenced to pay a fine of $200 and be imprisoned in the penitentiary at McAlester for two years, from which judgment the defendant has appealed to this court.
The petition in error and case-made was filed in this court July 19, 1929. No brief has been filed in support of the assignment of errors, and no appearance made for oral argument. The record has been carefully read, and no fundamental or prejudicial errors appear therein sufficient to reverse the case. The defendant having failed to file a brief in support of his assignment of errors, or have anyone appear to argue the case for him, this court will presume that the appeal has been abandoned.
The judgment is affirmed.
EDWARDS, P.J., concurs. CHAPPELL, J., not participating. *Page 175